


109 HR 5827 IH: To make Celina, Ohio, eligible for certain rural

U.S. House of Representatives
2006-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5827
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2006
			Mr. Boehner
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To make Celina, Ohio, eligible for certain rural
		  development loans and grants.
	
	
		1.Eligibility of Celina, Ohio,
			 for certain rural development loans and grantsNotwithstanding any other provision of law,
			 the city of Celina, Ohio, shall be considered to be a rural area for purposes
			 of the programs operated under paragraphs (1), (2), (6), (22), and (24) of
			 section 306(a), section 306A, and subtitle E of the Consolidated Farm and Rural
			 Development Act, until the population of the city exceeds 150 percent of the
			 greatest population an area could have and (in the absence of this section)
			 still be considered a rural area for purposes of the program involved.
		
